IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00326-CV

LAWRENCE EDWARD THOMPSON,
                                                             Appellant
v.

WHITNEY FRANKS, ET AL,
                                                             Appellee



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 19,542


                           MEMORANDUM OPINION


       The trial court signed an order dismissing this case for want of prosecution on

June 13, 2005.    Appellant filed a “request for the record” on February 16, 2006,

requesting a copy of the record to pursue a bill of review and alleging that he did not

receive notice of the June 13, 2005 dismissal order until January 2006. No motion under

Rule of Civil Procedure 306a(4), (5) was filed, and no timely notice of appeal was filed

as to the June 13, 2005 dismissal order. See TEX. R. CIV. P. 306a(4), (5); TEX. R. APP. P.

26.1(a), (c). The clerk’s record does not contain a reinstatement order.
       Thereafter, the trial court signed a second order dismissing this case for want of

prosecution on August 25, 2008, and Appellant filed his notice of appeal as to that

dismissal order on September 9, 2008.

       The trial court’s plenary power over the June 13, 2005 dismissal order had

expired before the August 25, 2008 dismissal order was signed. See TEX. R. CIV. P.

329b(d), (e). We notified Appellant by letter that it appeared that we lack jurisdiction

over this appeal because a timely notice of appeal was not filed as to the June 13, 2005

dismissal order. See TEX. R. APP. P. 26.1(a), (c). We further notified Appellant that we

might dismiss the appeal for want of jurisdiction unless we received a response

showing grounds for continuing the appeal. Appellant has not responded.

       We dismiss this appeal for lack of jurisdiction. TEX. R. APP. P. 42.3(a).



                                                  REX D. DAVIS
                                                  Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed June 24, 2009
[CV06]




Thompson v. Franks                                                                 Page 2